Grant, J.
{after stating the facts). Section 8, above mentioned, provides:
“Each person claiming a lien as aforesaid shall, from time to time, whenever required by such owner, part owner, or lessee, or his agent, and within five days from demand thereof, furnish such person demanding the same, a written statement of the amount of work and materials furnished to date of statement, and then unpaid, as nearly as can then be ascertained, under penalty of a forfeiture of his lien.”
It seems conceded that the above clause has never been construed by this court. The lien is created solely by the statute, and there must be a substantial compliance with its provisions in order to secure and maintain it. The law expressly requires the claimant to furnish a written statement of the work and materials which are the basis of his claim within five days after demand, and upon failure to serve such statement the lien is lost. The legislature can attach any requirements and provide any penalties it chooses to statutes of this character. It has very properly ■ and in unmistakable language required the service of this written statement when demanded. In equally unmistakable language it has provided that the penalty for failure shall be the loss of the lien. It is no reply to this to say that the landowner has not been prejudiced by the failure *280to comply with the statute. The claimant cannot excuse his failure to comply with the plain requirements of the law by raising that issue for the court to determine. The law does not provide for any such issue. The case is within the principles of Sterner v. Haas, 108 Mich. 488.
The decree is affirmed, with costs.
Carpenter, McAlvay, Montgomery, and Hooker, JJ., concurred.